       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 LITTLE ONES PRESCHOOL INC.,

                       Plaintiff,
                                                Case No. 20-CV-1428-JPS
 v.

 WEST BEND MUTUAL INSURANCE
 COMPANY,
                                                         JUDGMENT
                       Defendant.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Defendant’s motion to
dismiss Plaintiff’s amended complaint (Docket #24) be and the same is
hereby GRANTED; and

      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice.

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                       GINA M. COLLETTI
                                       Clerk of Court
September 3, 2021                      s/ Jodi L. Malek
Date                                   By: Deputy Clerk




  Case 2:20-cv-01428-JPS Filed 09/03/21 Page 1 of 1 Document 34
